HEANEY, Circuit Judge,
concurring in part and dissenting in part.
This is a difficult and complex case that was tried over several months. The majority has written a careful opinion in which it has considered at length the numerous objections raised by the several defendants. I find myself in agreement with the majority that the convictions and sentences of Carlton Dar-den, Michael Williams, Raymond Amerson, Gerald Douglas Hopkins, Jerry Lee Lewis, and Noble Laverne Bennett should be af*1550firmed. I also agree that there is sufficient evidence in this record to support the conviction of Carla Simone Seals, but I do not believe that her life sentence can be affirmed.
Before discussing Seals’ sentence, it is necessary to set forth my views on two eviden-tiary matters. First, the district court permitted Ronald Thomas to testify about numerous murders he committed between 1975 and 1977. None of these murders had any connection to the charges against the defendants in the present case and should not have been received. The government’s argument that it was necessary to bring out these prior crimes in its direct examination of Thomas, lest the defendants try to discredit him as a witness, is a feeble excuse. If the district court had permitted the defendants to bring out this evidence in their cross-examination of Thomas, the government could have made an appropriate response in rebuttal. The admission of this evidence was particularly prejudicial to Seals, the only defendant who was not charged with murder or conspiracy to commit murder, and may well have influenced the court’s decision to sentence Seals to life imprisonment.
The district court also received the testimony of George Noel that in the early 1970s he was one of the several young assistants to James “Fats” Woods’s heroin trafficking in the Pruitt-Igoe housing complex. Again, this testimony was not relevant, and even if it were relevant, it should have been excluded because its probative value was substantially outweighed by the danger of unfair prejudice. See Fed.R.Evid. 403.
The above errors would, under some circumstances, require this court to reverse the conviction of many of the defendants, particularly Seals; but here, the relevant evidence of the defendants’ guilt for the charged offenses was so overwhelming that the district court’s errors do not call for a reversal. See Fed.R.Crim.P. 52(a); United States v. DeAngelo, 13 F.3d 1228, 1233 (8th Cir.1994) (evi-dentiary rule violations that do not affect constitutional rights are subject to Rule 52(a) harmless error analysis). It follows that I agree with the majority that the conviction of Seals and the other defendants should be affirmed.
Seals’ sentence, however, must be reversed because it does not comport with the guidelines. The district court, based on its finding that Seals participated in the first degree murder of Ronnie Anderson, sentenced her to life imprisonment. The court also found that Seals participated in the attempted murder of Lorenzo Petty. The prosecution had not charged her with either offense, had not listed either offense as an overt act in the indictment, and had not submitted either offense to the jury in the verdict form. It follows that the jury made no credibility determinations as to Seals’ participation in murder or attempted murder. With respect to Seals’ narcotics offenses, the court held her accountable for the distribution of 213 kilograms of cocaine. It based its finding on its determination that this was the total amount of cocaine involved in the conspiracy and that it was going to treat Seals exactly the same as it had treated other members of the conspiracy. The base offense level for 213 kilograms of cocaine is 38, to which the court added two offense levels for her possession of a firearm.
I come first to the trial court’s finding that Seals was guilty of the Anderson murder and of the attempted murder of Petty. In my judgment, no person should be sentenced for murder or attempted murder unless they have been charged and convicted of the same after a jury trial. I realize, however, that my position is a minority one within our circuit and that, under the guidelines, a district court could sentence a convicted defendant for these offenses if the evidence indicated, by a preponderance of the evidence, that the defendant has participated in them. In this case, however, there was no such preponderance; thus there was no basis for the district court to sentence Seals for either the murder or the attempted murder.
In imposing a sentence under the guidelines, federal courts look to the underlying state offense. See United States v. Couch, 65 F.3d 542, 544 (6th Cir.1995). Under Missouri law, for a person to be convicted of murder, jurors must conclude that (1) she committed actions that aided in the killing of the victim, (2) her conscious purpose in committing these actions was the killing of the *1551victim, and (3) she committed these actions after coolly deliberating on the victim’s death for some amount of time no matter how short. State v. O’Brien, 857 S.W.2d 212, 218 (Mo.1993). Even if a court applied federal law, to convict a person as an aider and abettor of first degree murder, there must be proof that the person knew, before engaging in any conduct, that the objective of her actions was to murder an individual. See United States v. Wilson, 665 F.2d 825, 830 (8th Cir.1981) (construing 18 U.S.C. §§ 2, 1111 (1976)), cert. denied, 456 U.S. 994, 102 S.Ct. 2279, 73 L.Ed.2d 1291 (1982).
The record in this case is devoid of any evidence of Seals’ knowing participation in the murder of Anderson or the attempted murder of Petty. The only evidence of her involvement in the Anderson murder was statements made by Thomas that Seals attended a meeting where the gun used in the murder was loaded and that she later delivered the gun to another residence.1 The evidence as to her involvement in the attempted murder of Petty was similarly slight: Rudy Weaver testified that Seals delivered an Uzi to Jerry Lewis or to Mack Tompkins that was at some later occasion used in the attempted murder. Accepting these allegations as true, the mere transportation of guns is not a sufficient basis on which to sentence Seals for murder. There is no evidence in the record that it was Seals’ conscious purpose in delivering the guns that anyone be killed, or that she deliberated on anyone’s death for any period of time. There is no evidence as to what Seals knew about the guns and their intended use. There is simply no evidence of Seals’ intent to kill either of the two men as required for first degree murder. The district court’s findings with respect to these offenses must be set aside. Seals’ life sentence for the murder of Anderson and the lesser sentence for the attempted murder of Petty cannot stand.
Without sufficient evidence to impose a sentence for either murder offense, we are left with the evidence of Seals’ participation in the narcotics offenses. Her sentence for the drug offense depends on the quantity of drugs for which she is held accountable under U.S.S.G. § 2D1.1. Although a conspirator is responsible for all criminal acts committed in furtherance of the conspiracy, such conduct is not included in establishing the defendant’s offense level unless the conduct was (1) within the scope of the defendant’s agreement and (2) reasonably foreseeable in connection with the criminal activity the defendant agreed to jointly undertake. See U.S.S.G. § 1B1.3(a)(1) and Comment n. 1; United States v. Olderbak, 961 F.2d 756 (8th Cir.), cert. denied, 506 U.S. 959, 113 S.Ct. 422, 121 L.Ed.2d 344 (1992). Our court has recognized that “in multi-level drug networks, defendants may aid conspiracies that span far beyond their actual participation” and has explicitly rejected automatically attributing the entire amount of drugs involved in a conspiracy against every participant. United States v. Jones, 965 F.2d 1507, 1517 (8th Cir.), cert. denied, 506 U.S. 924, 113 S.Ct. 346, 121 L.Ed.2d 261 and 506 U.S. 965, 113 S.Ct. 439, 121 L.Ed.2d 358 and — U.S. -, 113 S.Ct. 2418, 124 L.Ed.2d 640 (1992). Rather, in sentencing a eo-eonspirator, the court must make an individualized assess*1552ment as to the reasonable foreseeability of the activity for which she will be sentenced. In determining reasonable foreseeability, we look to factors such as whether an individual has benefitted from her co-conspirator’s activities and not simply whether the individual knows that a dealer with whom she works sells large amounts of drugs to other people. See Jones, 965 F.2d at 1517.
In sentencing Seals, the district court did not make an individualized assessment of the quantity of drugs reasonably foreseeable to her given her involvement in the drug enterprise. Instead, the district court decided to base Seals’ sentence on the same amount of drugs it had based the sentences of all the other members of the drug conspiracy, 213 kilograms of cocaine. Sentencing Tr. at 329. A district court cannot simply conclude that all members of a conspiracy to distribute drugs are to be charged with identical amounts. Of course, had the trial testimony supported a determination that it was reasonably foreseeable to Seals that 213 kilograms of cocaine would be distributed, the court could have based its finding on the trial record; but such evidence was lacking in this case. Only three overt acts involving Seals were alleged in the indictment: (1) distribution of cocaine in the summer of 1987 in a former department store building, (2) distribution of cocaine in the summer of 1987 at a medical office building, and (3) possession and possession with intent to distribute cocaine on June 28,1987. The jury found Seals guilty of these narcotics violations. These transactions in the summer of 1987 involved unspecified amounts of cocaine. There was no evidence at trial as to the extent of Seals’ benefit from the sale of drugs or of her personal involvement beyond the three sales. The district court lacked the information necessary to determine Seals’ level of involvement and needed to make factual findings concerning foreseeability to sentence her properly. Although such fact-finding may be burdensome and time-consuming for the district court, it is necessary under the guidelines and our court repeatedly has required it. I, therefore, would remand Seals’ case to the district court to make express findings concerning foreseeability and to re-sentence her accordingly.
In addition, the district court erred in increasing Seals’ offense level by two points for the possession of a firearm. The court stated that the gun possession was “all part of the drug enterprise.” Sentencing Tr. at 352. The only evidence of Seals’ possession of a firearm, however, was not during the commission of her drug offenses. Therefore, Seals’ gun possession does not support an upward adjustment under U.S.S.G. § 201.1(b).
In conclusion, I agree with the majority that the convictions of all defendants should be affirmed, but I believe Seals’ life sentence is improper and that her case must be remanded to the district court for re-sentencing. There is insufficient evidence to sentence Seals for either murder or attempted murder and the court must make an individualized assessment of the quantity of drugs that was reasonably foreseeable to Seals.

. At sentencing, Seals’ counsel objected to the findings in the Presentence Investigation (PSI) that Seals had participated in the Thomas murder and the attempted murder of Petty. Sentencing Tr. at 342-344. The district court responded, "I thought that there was a — on the murder or attempted murder that there was a[n] implication of Miss Seals on that as supplying the weapon to — two instances in supplying Uzis.” Id. at 343. In imposing Seals’ sentence, the court stated further:
You got involved with very bad group of people and you got caught up in it....
Based on the most serious nature of the offense which consisted of large scale — of a large scale racketeering enterprise which involved murder, [the] sentence would seem to address the sentencing objectives of punishment, general deterrence and incapacitation.
Id. at 365, 366. These findings fall short of those necessary to sentence Seals for these grievous offenses. Given Seals’ counsel’s objections to the PSI, the sentencing court was obligated to make specific findings that Seals had participated in the Anderson murder and an attempted murder of Petty. F.R.Crim.P. 32(c)(3)(D). The court did not make such findings. It is apparent from the record that the court rather concluded that because Seals had been found, by the jury, to have participated in the conspiracy, it was appropriate to sentence her for murder.